Citation Nr: 1008477	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	D. Alan Hinton, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to 
September 1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006  rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.

The Board notes that, in his July 2009 informal hearing 
presentation, the Veteran's representative raised claims of 
entitlement to increased disability evaluations for 
posttraumatic stress disorder (PTSD), diabetes mellitus, 
diabetic peripheral neuropathy of the lower extremities, and 
bilateral hearing loss, as well as claims of entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD) and peripheral neuropathy of the upper extremities.  
The RO has not yet adjudicated these issues, and they are not 
inextricably intertwined with the issue adjudicated on the 
merits, herein.  As such, they are not properly before the 
Board and are referred to the RO for appropriate action.

The Veteran, in his VA Form 9, Appeal to Board of Veterans' 
Appeals, indicated that he desired a hearing before the Board 
in order to present testimony on the issue on appeal.  
However, the Veteran's representative subsequently withdrew 
the Veteran's request for a hearing, in September 2009.  38 
C.F.R. § 20.704(e).  Accordingly, adjudication of the 
Veteran's appeal will proceed at this time.


FINDING OF FACT

Degenerative joint disease of the left knee was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the Veteran's 
active service.




CONCLUSION OF LAW

Degenerative joint disease of the left knee was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in February 2005, from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter explained the evidence necessary to substantiate 
the Veteran's claim of entitlement to service connection, as 
well as the legal criteria for entitlement to such benefits.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence. 

In addition, an October 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for degenerative joint 
disease of the left knee.  38 C.F.R. § 3.102.  

There is no medical evidence of record indicating the 
Veteran's degenerative joint disease of the left knee was 
incurred during or as a result of his military service.  
Although the Veteran's service treatment records indicate 
that he was treated for complaints of left knee pain and 
numbness in July 1970, his separation examination at that 
time indicates that the Veteran's left knee complaints were 
acute.  Physical examination was normal.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation ... ."). 

Nevertheless, while the Veteran has submitted multiple lay 
statements indicating that his current left knee disability 
is a result of his military service, there is no evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  In particular, there is no evidence that 
the Veteran received treatment for a left knee disability 
until 2004, many years after his military service ended.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
Veteran seeking disability benefits must establish . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability . . ."). The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See 
also Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a 
Veteran's delay in asserting a claim can constitute negative 
evidence which weighs against the claim).  

More significantly, none of the Veteran's medical providers 
related his complaints to his military service.  In fact, the 
medical evidence of record clearly demonstrates there is no 
objective medical evidence indicating that his degenerative 
joint disease of the left knee is related to his military 
service; to the contrary, the August 2005 VA examiner 
concluded, in a March 2006 addendum, that the Veteran's 
current left knee disability was not related the Veteran's 
twisting injury during service.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"

In conclusion, although the Veteran asserts that his current 
degenerative joint disease of the left knee is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
The Board observes that objective medical evidence generally 
is required to address questions of medical causation.  Lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a).  While the Board finds that the Veteran is 
competent to report that he had a left knee injury during his 
service, and that his degenerative joint disease of the left 
knee is attributable to this injury, little probative weight 
can be assigned to his statements associating his 
degenerative joint disease of the left knee to such an 
injury, as the Board deems such statements to be less than 
credible.  In this regard, the Board points out the absence 
of any corroborating medical evidence supporting his 
assertions, in and of itself does not render his statements 
incredible, such absence is for consideration in determining 
credibility.   Similarly, the Veteran has not shown, however, 
that he has the expertise required to offer an opinion 
regarding any causal relationship between his degenerative 
joint disease of the left knee and active service. While the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record, 
which does not demonstrate that his degenerative joint 
disease of the left knee is attributed to active service.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).   

As such, the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
there is a preponderance of the evidence against the 
Veteran's claim for service connection for degenerative joint 
disease of the left knee.




ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


